PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_04_EN.txt. 131

SEPARATE OPINION OF JONKHEER VAN EYSINGA.

[ Translation. |

The undersigned is unable to concur in the judgment of the
Court and submits the following observations.

*

Article 1 of the Special Agreement of April 13th, 1934, requests
the Permanent Court of International Justice to give judg-
ment, in the first place, on the following question :

“Having regard to all the circumstances of the case, were
the above-mentioned measures complained of by the Govern-
ment of the United Kingdom in conflict with the international
obligations of the Belgian Government towards the Govern-
ment of the United Kingdom ?”

The Special Agreement does not state what is the source of
the international obligations of the Belgian Government towards
the Government of the United Kingdom, with which the impugned
Belgian measures are alleged to conflict. But it is shown by
the written and oral proceedings that the two Governments
are agreed that, apart from unwritten customary international
law (with which the present dissenting opinion does not
deal), the only source in question is the Convention signed at
Saint-Germain on September roth, 1919, by the United States
of America, Belgium, the British Empire, France, Italy, Japan
and Portugal. The instruments of ratification of that Conven-
tion by those States were deposited in the archives of the
French Government, that of the United States quite recently
on October 29th, 1034.

The first question that arises is whether the signatory States
of the Convention of Saint-Germain were really entitled to con-
sider the General Act of Berlin of February 26th, 1885 (except
for the stipulations of its first Article, which are embodied in
Article 1 of the Convention of Saint-Germain), and the Declar-
ation of Brussels of July 2nd, 1890, as abolished inter se, and
.to replace these instruments inéer se by the articles of the
Convention of Saint-Germain (Art. 13).

In regard to this question, the following points should be
noted.

The General Act of Berlin of February 26th, 1885, came into
force as between thirteen’ contracting Powers; it was drawn
up at a time when several of them were engaged in the coloniz-
ation of Central Africa—which at that period was still, in part,

79
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 132

terra nullius—a situation that might lead to unfortunate inter-
national complications. It was mainly with the intention of
regulating these colonizing efforts that Prince von Bismarck, in
close co-operation with the French Government, convened the
Berlin Conference. The result of the Conference was to invest
the Central African region, defined in Article 1 of the General
Act, with an international statute which greatly diminished the
danger. of international disputes. This eminently pacific object
was attained by instituting for Central Africa a highly inter-
nationalized régime, which diminished the importance of the
question whether a given part of the continent belonged to
this or that country. Thus, Chapter I of the General Act defi-
_ nitely lays down the principle of the “open door’: The freedom
of trade which it establishes does not only cover what com-
mercial treaties of that period understood by that term—namely
the forbidding of import and export prohibitions—but also for-
bids the imposition of any import or transit duties ; moreover,
it provides an extremely liberal régime for all foreigners, no
matter of what nationality. As regards the exercise of fluvial
navigation, the General Act contains—in addition to Article 2
comprising general provisions—a special act, constituting its
fourth Chapter, concerning the navigation of the Congo; this
Navigation Act provides a more internationalized régime than
any others that exist ; the signatory Powers considered that the
provisions of its 13th Article were so important that they recog-
nized them as henceforward a part of public international law.
The Niger, though situated outside the part of Central Africa
defined in Article 1, was endowed with a similar Navigation
Act (Chapter V). The VIth Chapter of the General Act attempts
to bring order into the efforts at colonization by prescribing
rules for the occupation of territories lying outside the posses-
sions of a contracting Power, even where such territories are
situated in parts of Africa other than the Congo Basin. As
regards Chapter II, it contains the germ of the General Act of
the Brussels Conference of 1890 concerning the African slave trade,
and recognizes the duty of protecting the natives in the whole
Congo Basin. Chapter IJ] is in some respects the most interest-
ing, since it pushes the idea of internationalization as far as
neutralization: for it is provided that the highly internation-
‘alized and eminently pacific régime of the Congo Basin may
continue, even in time of war, whereas this is imperatively
enjoined in the Navigation Acts both of the Niger and the
Congo (Art. 25 and 33).

It will be seen from this survey that the Berlin Act presents
a case in which a large number of States, which were territorially

71
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 133

or otherwise interested in a vast region, endowed it with a highly
internationalized statute, or rather a constitution established
by treaty, by means of which the interests of peace, those
of “all nations” as well as those of the natives, appeared to
be most satisfactorily guaranteed. Similar internationalized
régimes have been established also in other parts of the world.

The General Act of Berlin contains no clause providing for
its denunciation ; nor does it contain any provision authorizing
the contracting States to conclude private arrangements separ-
ately among themselves, even supposing that such arrangements
were not repugnant to the provisions of the General Act—a
provision which is often found in collective conventions, for
instance in Article 15 of the International Convention for
the Protection of Industrial Property, signed at Paris on May 3rd,
1883. .

On the other hand, the Powers assembled at Berlin considered
that the treaty régime of the Congo Basin would have to be
revised from time to time. In regard to that point, the
report signed by Baron de Courcel, the French Plenipotentiary,
and Baron Lambermont, the Belgian Plenipotentiary, contains
the following observation (de Martens, N. R. G., 2nd Series,
p. 401):

“The situation being as it is in the regions of the Congo, it seems
difficult and perhaps premature to make provision for everything
and to regulate everything in advance.

By making any amendment of the acts of the Conference dependent
upon an agreement between the Powers arrived at in the light
of experience, due regard will be paid to the requirements of the
future and to the permanence of your decisions.”

In this connection, the following provision (Art. 36) was insert-
ed in Chapter VII of the Act:

“The signatory Powers of the present General Act reserve
to themselves to introduce into it subsequently, and by com-
mon accord, such modifications and improvements as experi-
ence may show to be expedient.”

The legislative significance of the Article therefore resides in
the fact that the States which together had established the
international statute of Central Africa had made provision, as
an integral part of their union, for periodical revision thereof.
By doing this, the Article however expressly provides at the
same time that the Act of Berlin may only be modified with
the consent of all contracting Parties. This precludes any
modification by some only of the contracting Parties, and
moreover such modification would not be appropriate in the
case of a convention bestowing an international statute upon
a vast area. The General Act of Berlin does not create a

72
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 134

number of contractual relations between a number of States,
relations which may be replaced as regards some of these
States by other contractual relations; it does not constitute
a jus dispositivum, but it provides the Congo Basin with a
régime, a statute, a constitution. This régime, which forms an
indivisible whole, may be modified, but for this the agreement
of all contracting Powers is required. An inextricable legal
tangle would result if, for instance, it were held that the
régime of neutralization provided for in Article 11 of the
General Act of Berlin might be in force for some contracting
Powers while it had ceased to operate for certain others.

It must not be forgotten that Article 36 of the Act of
Berlin merely repeats, superfluously, the “essential principle of
’ international law’ formulated—not for the first time—by the
Protocol of London of 1871. It is by agreement, that is to
say upon the consent of all Powers parties to the General
Act of Berlin, that that instrument may be modified. But
this would have been the case even if Article 36 had not
existed. ; |

It is interesting to observe with what constitutional nicety
the General Act of Berlin was modified at the Brussels Slavery
Conference (1890). One State which was not a party to the
General Act of Berlin was present at this Conference, namely
Persia. That country could take part in the General Act
upon the slave trade, but not in the revision of the General
Act of Berlin, to which it had not adhered. For this reason,
the Declaration of Brussels modifying the General Act of
Berlin runs as follows:

“The Powers assembled in Conference at Brussels, who have
ratified the General Act of Berlin of February 26th, 1885, or
who have acceded thereto,

Have agreed to make the following Declaration :

The ratifications of the present Declaration shall be exchanged
at the same time as those of the General Act of this day.”

In 1919, some of the Powers parties to the General Act of
Berlin, including the two States which have submitted the
present case to the Court, acted in an entirely different manner.
Without inviting the other contracting Parties to take part in
the Conference which they held, they thought themselves entitled
at that Conference to modify the General Act of Berlin inter se.
It seems clear that in proceeding thus they acted contrary
not only to an essential principle of international law, but also

73
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 135

to Article 36 of the General Act of Berlin, which expressly
provides that modifications may only be made in the Gen-
eral Act by agreement. This is a legal situation of such
importance that a tribunal should reckon with it ex officto.
The only convention which the Court could apply is the Act
of Berlin. If the Court had done so, it would have applied
the Act of Berlin alone. It should be observed here that the
validity of the Convention of Saint-Germain cannot, as the
Court seems to hold, be dependent on the question whether or
not any government has disputed its validity; moreover, the
Court has not gone into this question. In applying the Act
of Berlin, the Court’s task would have been singularly facil-
itated by the fact that, with regard to the legal relations in
issue in the Chinn case, Articles 3 and 5 of the Convention of
Saint-Germain simply reaffirm Articles 5 and 13 of the Act
of Berlin.

In making the foregoing observations, the undersigned has
not lost sight of the fact that, up to a certain point, the par-
ties to a case may specify in the Special Agreement the rules
of law which the Court to which they have recourse is to apply.
Article 38 of the Court’s Statute provides for this amongst other
things when it says: “The Court shall apply international con-
ventions, whether general or particular, establishing rules express-
ly recognized by the contesting States.” Although the Special
Agreement in the present case is silent on the question what
rules of law the Court is to apply, and although consequently it
does not constitute a special convention specifying rules expressly
accepted by Great Britain and Belgium, the question might
perhaps be raised whether, since the two Parties clearly indic-
ated both in the written and oral proceedings that they considered
themselves bound by the Convention of Saint-Germain, it would
not follow that this Convention constitutes for them an imme-
diate source of special treaty law applicable in this case.

Even adopting this line of reasoning, it seems difficult to
hold that the two Parties could adduce the Convention of Saint-
Germain.

If, in a given case, no international law exists or if the law
is uncertain, it is comprehensible that the parties, in resorting
to an international tribunal, should at the same time determine
the law to be applied. The classic example of this is the
Alabama case between the United States of America and Great
Britain; at the time, i.e. after the civil war, the law of neutral-
ity which, in the contention of -the United States, had been
violated by Great Britain, was very uncertain. In a Special
Agreement signed on May 8th, 1871, the two Parties therefore
drew up the three famous Washington rules which were to be
applied by the tribunal of arbitration provided for in the same

74
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 136

Special Agreement. These are the rules which subsequently
were codified by the thirteenth Convention of the Second Peace
Conference in 1907 concerning the rights and duties of neutral
Powers in maritime war.

The case before the Court presents an entirely different
aspect. In this case—apart from the arguments which the
United Kingdom seeks to draw from customary unwritten law,
with which arguments the present opinion, as already stated,
does not deal—the international obligations of Belgium which
the Court has to determine are to be found in a collective
treaty, the Treaty of Berlin, modified in 1890 at Brussels,
which Treaty can only be modified by common accord. It
seems clear that the two Parties have no right to change this
Treaty basis by means of statements made in the course of
legal proceedings. For it is impossible to admit that what a
portion of the group of States which were parties to the
General Act of Berlin could not lawfully do, namely modify
that Act, two only of these States could do and not even by
means of a convention (the Special Agreement), but simply by
means of statements made in the written memorials and oral
pleadings of an action at law.

The undersigned cannot refrain in this connection from
expressing his regret that the Court should frequently be
called upon to give decisions in regard to collective conventions
concluded after the Great War, without having at its disposal
the records of the meetings at which these conventions were
elaborated, these records being kept secret. The resulting lack
of information has once more made itself felt in the present
case.

%

The British subject, Mr. Chinn, carried on with his own
ships in the Congo the business of transporting goods, and he
also had a shipyard at Leopoldville. At the time of the
economic crisis which also made itself felt in the Congo Basin,
the Belgian Government, by a decision taken on June zoth,
1931, and several times extended, reduced to one franc per
. ton the downstream transport tariff for nearly all products
of the Union nationale des Transports fluviaux (Unatra), a
Company under the effective control of the Government. The
British Government contends that, as a result of this drastic
reduction which practically brought to zero Unatra’s charge
for the transport of goods downstream, traffic became con-
centrated in the hands of Unatra to such an extent that
that Company found itself in possession of a virtual monopoly
which rendered it commercially impossible for Mr. Chinn to
carry on his business; in addition to Unatra, a few concerns

Io 75
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 137

were able to carry on, that is due to the fact that they
transported their own produce, whereas, apart from Unatra,
Mr. Chinn’s concern was the only one which exclusively
carried goods of others.

: The Government of the United Kingdom considers that
it follows from these facts that the measure taken by the
Belgian Government is inconsistent with the freedom of naviga-
tion. and commercial equality to which Mr. Chinn was
entitled under the Convention of Saint-Germain. Alternatively,
the Government of the United Kingdom maintains that the
Belgian Government has by this measure, which confers a
virtual monopoly upon the Belgian Company, been guilty,
contrary to the terms of the same Convention, of discrimin-
ation to the detriment of the only concern which, like Unatra,
exclusively carried goods of others.

The Belgian Government’s answer is that, in taking the meas-
ure drastically reducing transport rates in regard to Unatra,
a Company under its effective control, it was keeping strictly
within the sphere of the management of the national fluvial ship-
ping industry, and contends that this is something quite distinct
from the sphere of the régime of navigation within which the
exercise of navigation falls. As regards the management of
the national fluvial shipping industry, the sovereignty of riparian
States remains intact and cannot be affected either by the free-
dom of navigation prescribed by the Convention of Saint-Ger-
main—which belongs to quite a different sphere of action—or
by the equality of treatment in commercial or other matters
laid down by the same Convention. The latter standpoint
emerges from the reply made by. the Belgian Agent to the
question put to him at the beginning of the hearing on Octo-
ber 26th, 1934.

The present dissenting opinion will deal in the first place
with the question of equality of treatment.

*

At the first meeting (Nov. 15th, 1884) of the Conference of
Berlin, Sir Edward Malet, the British Plenipotentiary, after
observing that in using the term ‘free trade” in the Basin of
the Congo, the intention was to provide traders of all coun-
tries with a guarantee that no import duties or transit dues
would be levied and that the goods would only be subject to
reasonable taxes designed solely to cover administrative require-
ments, went on to say:

[Translation.| “But I think that the Conference after mature reflec-
tion upon the question will recognize the necessity of making more
detailed provision for the absolute equality of treatment of the

76
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 138

subjects of all the Powers, with regard to direct and indirect duties,
and taxes, residence, freedom to engage in trade and to travel, the
use of roads and railways, coasting traffic, and religious freedom.”
(De Martens, p. 205.)

Thése words expressed the desire for absolute equality of treat-
ment for the subjects of all nations, whether nationals or foreigners,
in the Congo Basin. Moreover, this equality had already been
provided for in the second sentence of paragraph 5 of the draft
declaration concerning free trade, submitted to the Conference
by the German Government and on which the first part of the
Act of Berlin was based; this sentence ran as follows: “Foreigners
shall enjoy the same treatment and rights as nationals without
any differentiation.” (De Martens, p. 208.) The British Pleni-
potentiary meant to suggest that the short sentence in the
German draft should be expanded and defined.

That is indeed what was done by the Committee instructed
to examine the declaration on freedom of trade ; the Chairman
of that Committee was Baron de Courcel, and the Rapporteur
was Baron Lambermont. In regard to the matter in question,
the report speaks as follows: ‘Paragraph 2 of the same Article
[Article 5 of the General Act] relates to the rights of foreigners.
In order to develop trade, it does not suffice to open the ports
or to lower customs barriers. There can be no trade without
traders. If one desires to attract trade to distant and little-
known countries, one must give the traders guarantees for the
things that most vitally interest them—their persons, their
goods, the acquisition of property, inheritances, the exercise of
professions. That is the aim of Article V. It does not only
protect traders; it covers all foreigners and the pioneers both
of civilization and of commerce. It has met with the unani-
mous approval of the Committee.’’ (De Martens, p. 254.)

The result of this unanimous support was paragraph 2 of
Article V of the Berlin Act, which provides that :

“Foreigners, without distinction, shall enjoy protection of
their persons and property, as well as the right of acquiring
and transferring movable and immovable possessions; and
national rights and treatment in the exercise of their profes- -
sions.”

It appears clear that the stipulation that “foreigners, without dis-
tinction, shall enjoy .... national rights and treatment” and “the
absolute equality of treatment of the subjects of all the Powers”
desired by the British Plenipotentiary are one and the same
thing. In fact, the General Act of Berlin prescribes complete
equality of individual treatment for all persons in the Congo

77
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 139

Basin, and any inequality of treatment is a contravention of
the Berlin Act.

Did the authors of Article 3 of the Convention of Saint-Ger-
main desire to modify that situation? Certainly they desired
to limit the category of persons who were to benefit by equal-
ity of treatment ; whereas the General Act of Berlin covers the
nationals of any country whatever, Article 3 of the Conven-
tion of Saint-Germain only applies to the nationals of certain
States. But there is nothing to show that, within this re-
stricted group, individual equality does not continue to be the
law. This individual equality, which is such a characteristic
feature of the work accomplished at Berlin—the result of which
was to internationalize the legal régime of the Congo Basin in
so many respects—was not modified by the Convention of
Saint-Germain. That is shown by several articles of the latter
instrument. Thus, for example, while Article 1 maintains com-
plete commercial equality between the nationals of all the con-
tracting States, it provides equality of treatment as between
all these individuals regarded as a group. The same obser-
vation applies to paragraph 2 of Article 5, which provides that
craft belonging to the nationals of any of the contracting States
shall be treated, in all respects, on a footing of complete equal-
ity. Could it be otherwise, in the case of Article 3, the his-
tory of which at Berlin—as has just been recalled—shows so
manifestly the intention of according absolute equality of treat-
ment to all persons engaged in professions in the Congo Basin ?

It results from the foregoing that the inequality of treat-
ment created by the Belgian Government’s measure of June 2oth,
1931, in favour of Unatra and to the detriment of the only
other enterprise in the Congo which exclusively transported
the goods of others, namely, Mr. Chinn’s business, is in con-
flict with the international obligations of the Belgian Govern-
ment towards the United Kingdom.

 

*

As regards the relation between the Belgian Government’s
measure of June 20th, 1931, and the freedom of fluvial naviga-
tion prescribed by Article 5 of the Convention of Saint-Germain,
the Belgian Government contends, as has been observed, that
this measure, operating within the sphere of the management
of the national fluvial industry—a field in which the sovereignty
of the riparian State remains intact—could never be in conflict
with freedom of navigation, a thing which belongs to a totally
different sphere.

The question arises whether this distinction between the two
separate spheres is not rather arbitrary; it certainly has no
foundation in fluvial international law, as it has evolved since

78
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 140

the Congress of Vienna in 1815. It will be remembered that
Articles 108 to 116 of the Final Act of Vienna constitute the
basis of the General Act of Berlin of 1885 (see the Preamble
to that Act, Nos. 4 and 5), and that the Belgian Government
has repeatedly alluded to those Articles of the Vienna Congress
during the present case.

In 1814, when Talleyrand, for it was probably he, proposed
the clause which became Article V of the first Peace Treaties
of Paris—those of May 30th, 1814—an Article which thus inau-
gurated the general international regulation of navigation on
international rivers—he was regarding fluvial navigation, not
as “an object in itself”, or as a “‘self-sufficing principle’, as the
Belgian Government contends (pleadings of Oct. 24th, after-
noon), but as an element of international trade. It suffices to
read Article V of the Treaties of Peace of 1814, which is worded
as follows:

“The navigation of the Rhine, from the point where it becomes
navigable unto the sea, and vice versa, shall be free, so that it
can be interdicted to no one: —and at the future Congress,
attention shall be paid to the establishment of the principles
according to which the Duties to be raised by the States bord-
ering on the Rhine may be regulated, in the mode the most
impartial, and the most favourable to the commerce of all Nations.

The future Congress, with a view to facilitate the commu-
nication between Nations, and continually to render them less
strangers to each other, shall likewise examine and determine
in what manner the above provisions can be extended to other
Rivers which, in their navigable course, separate or traverse
different States.”

Indeed, from the very outset, freedom of fluvial navigation
has included both the nautical aspect, in the sense of freedom
of movement and the commercial aspect; it is seen from the
text quoted above that Article V of the Treaties of Peace of 1814
intends that the free navigation of the Rhine and of other
international rivers should be regulated by the Congress that
was to meet at Vienna in such a way that navigation duties—
which would primarily consist of duties on goods carried on the
waterway, as laid down at that time, by Article 99 of the
Convention concerning the Rhine Tolls of 1804—should be fixed
in the manner most favourable to the trade of all nations. It
is clear, therefore, that from the very beginning, freedom of
fluvial navigation has been understood as an element of inter-
national trade, and that it was never complete in itself in the
sense of freedom of movement. This close, one might almost
say, indissoluble link between navigation and trade appears
again in Article 109 of the Final Act of Vienna: ‘Navigation

. shall be entirely free and shall not in respect to commerce

79
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA I4I

be prohibited to anyone; it being understood that the regu-
lations established with regard to the police of this navigation
shall be respected, as they will be framed alike for all, and as
favourable as possible to the commerce of all nations.” And
the three articles which follow deal with navigation duties levied
upon the goods. It is this freedom of commercial navigation
which the General Act of Berlin of 1885, as stated in its Preamble,
provided also for the Congo and its tributaries; and there is
nothing to show that the authors of Article 5 of the Convention
of Saint-Germain intended to alter that situation.

What are now the obligations of the riparian States of an
international river with regard to freedom of navigation? The’
Belgian Agent stated them very clearly at one moment during
the proceedings, when he said that: “Freedom of navigation
implies the taking of all action—for instance repairs and main-
tenance works—and abstention from any action—for instance
the creation of difficulties or obstacles—in so far as this is
necessary to render this freedom effective.’ (Belgian Rejoinder,
para. 32.) In the present case we are only concerned with
the second aspect of these obligations: the abstention from
any action which might impede the effective freedom of naviga-
tion.

Some of the acts impeding the freedom of commercial naviga-
tion are expressly named in Article 109, and the following
articles, of the Final Act of Vienna, and in the subsequent
fluvial conventions. They are, in part, acts which are perfectly
lawful in themselves, but would become unlawful if applied in
such a way as to cause impediments to free navigation. Thus
Article 115 of the Final Act of Vienna lays down that: “Regula-
tions shall be established to prevent officers of the customs, in
the exercise of their functions, throwing obstacles in the way of
navigation.” And these prohibited impediments to navigation
are not solely acts. calculated to destroy a shipping business—
which would mean that a State might lawfully do anything
to the detriment of such a business so long as it allowed it
to exist; for it is, on the contrary, the duty of the riparian
States of an international river to encourage and promote
navigation. Thus, according to Article 109, the regulations for
the policing of navigation must be ‘‘as favourable as possible”
to the trade of all nations; and according to Article 111 the
tariffs for navigation duties levied on cargoes must be prepared
in such a manner as “to encourage commerce by facilitating
navigation”. In fact, it is not sufficient that the riparian
States of an international river should abstain from acts which
impede the free movement of shipping to such an extent that
the shipping firm has to abandon its fluvial transport business.
The ‘impediment: comes under the prohibition at an earlier

80
‘A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 142

stage, namely as soon as freedom of navigation ceases to be
effective. It is purely a question of fact whether, in a given
case, the effective freedom of navigation has, or has not, been
annihilated ; it may not always be easy to decide, but a Court
must expect to find itself often confronted with difficult ques-
tions of fact.

If all acts of a riparian State which result, in a given case,
in putting an end to effective freedom of navigation, are pro-
hibited, why should it be more lawful for a riparian govern-
ment to take measures which favour one of the two purely
shipping enterprises operating on an international river, to such
a degree that the other enterprise, not only suffers, but is
driven out of business? That is the action which the British
Government accuses Belgium of having taken, describing it,
very justly, as a virtual monopoly, and it seems clear that,
if it were proved that the freedom of commercial navigation
to which Mr. Chinn is entitled has ceased to be effective in con-
sequence of the Belgian Government’s measure of June 2oth,
1931, the reply to the first point in Article 1 of the Special
Agreement should also be in the affirmative, having regard to
Article 13 of the General Act of Berlin, which, as regards legal
situations such as that existing in the present case, is reaffirm-
ed by Article 5 of the Convention of Saint-Germain. While
it is beyond doubt that a riparian government is under no
obligation to obtain customers for a foreign shipping enter-
prise, it is also true that it is not entitled to deprive the foreign
enterprise of its customers by conferring a virtual monopoly on
another fluvial transport concern. :

The foregoing observations suffice to show that the Belgian
contention to the effect that the measure of June 2oth, 1931,
could in no case be in conflict with freedom of navigation is
arbitrary. When paragraph 30 of the Belgian Rejoinder declares
that the two separate spheres of the management of the
national fluvial shipping industry and of the régime of naviga-
tion have always been recognized as distinct in practice and juris-
prudence, one is constrained to ask if that statement is really
in line with the facts.

In any case, it is necessary to look again closely into this
doctrine of the two separate spheres.

Are they, even according to the Belgian Agent’s own explana-
tions, as distinct as he affirms?. We learn from the pleadings
on the afternoon of October 24th, 1934, that fiscal laws may
put obstacles in the way of navigation, and therefore those
laws belong to the sphere of navigation (‘‘a fiscal régime incom-
patible with the idea of freedom would also be contrary to
this freedom”). Again, we are told in these pleadings that
fiscal laws belong definitely to the other sphere, that of the
management of the national fluvial shipping industry. (“In

8x

-
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 143

this sphere of management, there is a large number of measures
which it”—i.e. the State—‘‘may take. Its fiscal legislation may
be more or less burdensome.’’) It follows that the important
subject of fiscal legislation -belongs to both of these spheres,
which Belgium seeks to separate from one another. This being
so, the separation seems to lose much of its distinctness, and
the question again arises: Why should a measure taken by a
riparian government, as a consequence of which measure a
fluvial shipping business is annihilated, not belong, also, to the
régime of navigation ? |

But there is more. In order to construct a sphere of the
management of the national fluvial shipping industry, distinct
from the sphere of navigation, it was necessary to keep the
. latter sphere as small as possible. The Belgian argument
seeks to arrive at this result by relying on the conception of
navigation which it alleges that the Court laid down in its
Advisory Opinion on the jurisdiction of the European Danube
Commission between Galatz and Braila. But in doing so,
the Belgian argument seems to lose sight of the fact that
the Opinion—which related, inter alia, to the limits of the
Commission’s competence—turned chiefly on the question how
far navigation extends, and it held, in this respect, that
navigation is practised not only on the river itself, but also
in ports. It was solely the territorial aspect of navigation
which it was desired to bring out in the Opinion, and the
other aspects could be neglected. The British Reply points
this out, quite correctly, in paragraph 45, and the Belgian
Rejoinder seems to admit it, by its opening sentence in
paragraph 33. However, in his pleadings, the Belgian Agent
again recurred to the Advisory Opinion in the Danube case.

While the Belgian arguments seek to restrict the conception
of navigation by adducing this Advisory Opinion, which is
not relevant, they endeavour to restrict the conception of
freedom. of navigation by adducing Article 109 of the Final
Act of Vienna of 1815. According to paragraph 39 of the
Belgian Counter-Memorial, the above-mentioned Article has.
already indicated “‘the scope of the freedom of navigation ....
recognized on the waterways to which the Act relates: it is
' the freedom which consists in immunity from exclusion by a
sovereign prohibition’. However, in paragraph 32 of the
Belgian Rejoinder, which has already been referred to, the
sphere of navigation is singularly enlarged. The above-mentioned
statement in the Counter-Memorial is relegated to the plane
of “reflections offered by way of illustration” and needing to
be supplemented by stating that navigation comprises “the
taking of all action, for instance repairs and maintenance
works, and abstention from any action, for imstance the
creation of difficulties or obstacles, in so far as this is

82
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 144

necessary to render this freedom effective”. As has already been
said, this supplementary explanation is correct. However,
when it is kept in mind that the Final Act of Vienna does
not speak of navigation in its purely nautical aspect, as an
“object in itself”, but of navigation in its commercial aspect,
the supplementary explanation in the Belgian Rejoinder neces-
sarily implies that the régime of navigation comprises the act
of the riparian government by which the fluvial shipping
industry of a private individual is extinguished, as, in the
British Government’s submission,: happened in the case of
Mr. Chinn.

The judgment recognizes that “freedom of navigation and
freedom of commerce are, in principle, two different things’.
Nevertheless the judgment holds that, in the present case, there
is no need to consider freedom of navigation and freedom of
trade separately. The undersigned cannot agree with this view,
and sees no reason in the present case for departing from the
general rule which is recognized, quite correctly, in the judg-
ment. If the Belgian Government’s argument is that freedom
of fluvial navigation merely signifies freedom of movement. for
ships, leaving the commercial aspect out of account, the judg-
ment, in the present case, adopts a diametrically opposite
standpoint, and interprets freedom of fluvial navigation by the
provisions relating to the liberty of commerce. The truth lies
mid-way between the two standpoints: freedom of navigation
certainly possesses a commercial aspect; but it is an independ-
ent notion, and is not determined by the provisions relating
to freedom of trade.

If, in a given case, in order to appraise the commercial aspect
of the principle of freedom of fluvial navigation, reliance is
placed on other treaty clauses concerning freedom of trade, it
must be admitted that, if there exist no clauses of that nature
—that is to say, if freedom of trade is not provided for in a
treaty stipulation—the commercial aspect of freedom of fluvial
navigation is reduced to nothing at all. Such a consequence
should alone be sufficient to counsel the greatest prudence in
this question.

The contemplated hypothesis is moreover by no means a
casus non dabilis. It would be easy to mention international
rivers whose navigation act prescribes freedom of navigation
without there being, either in the act itself or in any other
convention, any clause regarding freedom of trade. If the rea-
soning of the judgment were correct, freedom of navigation
would thus be reduced to freedom of movement. The reasoning
amounts to the interpretation of an article concerning freedom
of navigation—a conception well known in international fluvial
law—in the light of other factors belonging to the domain of
freedom of trade which may enter into account to an extent

II 83
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 145

varying from insignificance to decisive importance. The prin-
ciple of freedom of navigation on international rivers, which
was laid down at Vienna, reasserted at Berlin and not aban-
doned at Saint-Germain, would thus become a very uncertain
conception.

An interpretation leading to such consequences cannot be
sound.

It would, in fact, be more correct to regard freedom of naviga-
tion on international rivers as a principle having an existence
of its own independently of what may or may not be said
regarding freedom of trade by other treaty provisions binding
the riparian States. The idea of the law of international rivers,
as developed in a large number of conventions, is that, on
certain waterways of importance for international trade, there
should be freedom of navigation from the commercial stand-
point also ; one characteristic feature of this freedom of naviga-
tion is precisely that it is independent of what may be the
law in other parts of the territory of States through which the
international river passes, |

This is also the case as regards the Congo. When the
Conference of Berlin elaborated an international statute for
the Congo Basin, it dealt with the matter from different
aspects: freedom of trade, régime for native races, neutraliza-
tion, a navigation act for the Congo, its tributaries, etc. As a
result there has been some overlapping. Thus navigation on
the Congo and its tributaries is already mentioned in Article 2
of Chapter I of the General Act. But the freedom of navigation
prescribed in Article 13 retains precisely the same independent
value as it possesses in many other conventions concerning
navigation on international rivers.. And there is nothing to
indicate that the same does not hold good as regards Articles 5
to 9g of the Convention of Saint-Germain.

From the foregoing it follows that, if it were established
that the measure taken by the Belgian Government on June 2oth,
1931, had the effect of concentrating in the hands of Unatra
the fluvial transport business by rendering it commercially
impossible for Mr. Chinn—the only ship-owner on the river
who, apart from Unatra, only carried goods belonging to
others—to engage therein, that measure would be inconsistent
with the right of entirely free navigation conferred on
Mr. Chinn by Article 13 of the General Act of Berlin, which is
reaffirmed as regards legal situations such as that existing in
the present case by Article 5 of the Convention of Saint-
Germain. The measure would even constitute a characteristic
case of infringement of the freedom of fluvial navigation.

Nevertheless, the allegations of the Government of the
United Kingdom—that it was commercially impossible for
Mr. Chinn to carry on his transport business and that this

84
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 146

was a consequence of the measure taken by the Belgian
Government on June 20th, 1931-—-have not been established.
The Government of the United Kingdom has certainly sub-
mitted a considerable number of figures and statistics concern-
ing on the one hand the quantities of goods carried on the
Congo before and after the coming into force of the measure
of June 2oth, 1931, on July 1st, 1931, and, on the other hand,
the distribution of shipping on the Congo amongst the various
transporters before and after July Ist, 1931, etc. These figures
and statistics tend to show that the measure taken by the
Belgian Government gave Unatra a virtual monopoly prevent-
ing Mr. Chinn from carrying on his river transport business.

On the other hand, the Belgian Government has not confined
itself to maintaining that the measure of June 2oth, 1931, fell
within the sphere of the management of the national fluvial
shipping industry and was not therefore inconsistent with the
conventional freedom of navigation, which appertains to the
quite distinct sphere of the régime of navigation; it has also
produced a considerable quantity of figures and statistics tend-
ing to show that Mr. Chinn might well have carried on his
river transport business after the coming into force of the
measure of June 2oth, 1931, on July Ist, 1931.

It is clear that the course of events subsequent to this
measure cannot be consistent with the assertions of both Parties
which contradict each other practically on every point.

In these circumstances, the Agent for the United Kingdom,
at the hearing on October 23rd, 1934, suggested that the
Court should exercise the powers possessed by it, and order
an enquiry into the facts. The Belgian Agent, at the same
hearing, observed that the Court could under its Statute
comply with the wish of the Agent for the United Kingdom,
and he left the matter to the Court.

It is to be noted that Article 50 of the Statute does in fact
confer on the Court power at any time to entrust any indi-
vidual, body, bureau, commission or other organization that
it may select with the task of carrying out an enquiry or
giving an expert opinion. In the present case, it would seem
that there were several reasons in favour of such an enquiry.
According to the terms of the first question in Article 1 of
the Special Agreement, the Court is asked to have “regard to
all the circumstances of the case”. These words are very
rightly inserted in a case which, like the present, depends to
such an extent upon an appraisement of the facts; indeed,
there has never been a case before the Court in which the
facts have been disputed to the same extent. _

Furthermore, the Court is not tied to any system of taking |
evidence, whether proceedings are begun by Special Agreement
or by Application. Its task is to co-operate in the objective

85
A./B. 63 (CHINN).—INDIV. OP. VAN EYSINGA 147

ascertainment of the truth. Of course, it behoves the parties
to a Special Agreement as far as possible to produce proof
in support of their statements—if for no other reason than
because it is to their interest—and the Governments concern-
ed have not omitted to do this. But when one party has
done its best to produce proof of its assertions and admits
that perhaps it has not succeeded, and suggests that the
Court should apply Article 50 of the Statute, the Court must
have very strong reasons for not adopting this course, more
especially if, as in the present case, the facts to be established
all transpired outside the territory of the Party adducing them.
The Court cannot omit to use any means which may enable
it to ascertain the objective truth; as regards the obtaining
of evidence, the Statute provides that the Court shali take
active steps and not adopt a passive attitude.

+

For the foregoing reasons, the undersigned cannot concur in
the judgment of the Court.

(Signed) v. EYSINGA.

86
